DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 3/26/2021.
Claims 1-2, 4-8, 10-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 8, 10-15, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al. US 20090310614.
para. 0010, Figure 1, routers and session border controllers, element 120, 122, 124, 126), being characterized in that it comprises the following steps:  establishment of a session between a terminal connected to the first router and a remote appliance connected to the second router through the at least one communication path (system provides interfaces to initiate or participate in the call session, a session border controller receives a request from a first interface to establish a call session, Figure 1-2, para. 0011-0012, 0020), analysis of at least one characteristic of the established session to determine whether said session is collaborative (configured to include a set of stored application layer routing policies, such as access and interpret routing policies, for establishing a session tunnel on behalf of the interface, the routing policies, which are accessible by the SBC, determine the communication resource requirements between the SBC and the first edge router and also communications across the middle segment  between the first edge router and the second edge router, para. 0012, 0018-0021) and if such is the case:
dispatching collaborative-session initialization messages to the terminal and the remote appliance if the session is collaborative (a signaling protocol dialog, such as Session Initiation Protocol (SIP), initiated using a signaling protocol between the first interface and the session border controller, the middle-segment QoS is signaled between SBCs, as the signaling protocol dialog proceeds, the SBCs are configured to initiate communication with its corresponding edge router  via control interface which is coupled to the SBC, the SBC is configured to include a set of stored application layer routing policies, such as access and interpret routing policies, for establishing a session tunnel on behalf of the interface, Figure 2, para. 0020);
reception by the communication path management device from the first router or the second router or from the terminal or the remote appliance of at least one signaling message invoked by the initialization messages, the signaling message comprising at least one item of information relating to a characteristic of the established session, determination of parameters of connection between said routers as a function of the at least one item of information obtained, modification of the at least one communication path between said routers as a function of the connection parameters determined, transmission of the data of said session in said modified communication path (the routing policies, which are accessible by the SBC, determine the communication resource requirements between the SBC and the first edge router and also communications across the middle segment, between the first edge router and the second edge router and the routing policies provision the SBC to determine the necessity of dynamically establishing a session tunnel on behalf of the interfaces positioned at the endpoints of the network, the session tunnel can be configured to be dynamically dimensioned with the desired bandwidth and other performance requirements as needed during the call session using real-time streaming protocol dialog messaging from first interface and routing policies may be updated at the session border controller, para. 0020-0022).  



Regarding claim 2, The management method as claimed in claim 1, where the step of establishing the session comprises a step of analyzing said session for the selection of said first router to which the terminal connects (configured to include a set of stored application layer routing policies, such as access and interpret routing policies, for establishing a session tunnel on behalf of the interface, the routing policies, which are accessible by the SBC, determine the communication resource requirements between the SBC and the first edge router and also communications across the middle segment  between the first edge router and the second edge router para. 0015, 0020, 0023).  
Claims 14, 15, 22 is rejected under the same rationale.

Regarding claim 10, The management device, as claimed in claim 8, characterized in that it is embedded in a communication path end router (session border controllers may be configured to be hosted either as a part of routers, para. 0010).

Claims 4-5, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. US 20150113164.

Regarding claim 4, Krishnamurthy does not disclose the management method, as claimed in any one of claim 1, comprising a step of communication path selection, from 
Regarding claim 5, Krishnamurthy does not disclose the management method, as claimed in any one of claim 1, comprising a step of establishment of communication path with the characteristics corresponding to the connection parameters, in the case where no previously established path corresponds to said connection parameters.  Butler discloses communication service determines a set of path candidates, such as set of identifiers for different components of the routing paths, historical path data from the routing database may be searched, and/or active path data from the routing table for active communication sessions, identifies a path set that includes a set of the routing paths between the client device and the network, routing paths are filtered to include routing paths that are indicated as having an acceptable level of session quality, such as based on the various session metrics, para. 0064, para. 0074, para. 0078-0080, 
Claims 16-18 are rejected under the same rationale.

Claims 6-7, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnmurthy in view of Butler in view of Moisand et al. US 20150092551.

Regarding claim 6, Krishnamurthy and Butler do not disclose the management method, as claimed in claim 4, furthermore comprising a step of multiplexing the data of said session with data of at least one other session in a communication path.  Moisand discloses a load balancer to load balance collections of packet flows across service nodes, para. 0047.  At the time of the filing of the invention it would have been obvious to include Moisand’s balance flows across nodes.  One of ordinary skill in the art would be motivated to do so for load balancing.
Claims 7, 19-21 are rejected under the same rationale.






Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicant argues Krishnamurthy’s SBC is configured to include a  
set of stored application layer routing policies, such as access and interpret routing policies and these application layer policies are used to determine if a session is collaborative, according the office action, but these application layer policies are not used in any manner to send or not some collaborative session initialization messages to the terminal and the remote appliance. Applicant argues the SIP messages exchanges in Krishnamurthy are not dependent on the decision or some result issued by the application layer policies.  Applicant argues in Claim 1, such collaborative session initialization messages are sent only if the session is determined as collaborative whereas in Krishnamurthy, SIP messages, as far as they are considered these initialization messages, are not dependent of any type of the session, in particular if it is collaborative or not.  
	Examiner respectfully disagrees.  Krishnamurthy discloses a session border controller receives a request from a first interface to establish a call session and when the call session is initiated by the first interface, a signaling protocol dialog, such as Session Initiation Protocol (SIP), may be initiated using a signaling protocol between the first interface and the session border controller, para. 0020.  Examiner has interpreted analyzing of a characteristic of the session to determine whether the session is collaborative with Krishnamurthy’s disclosure of as the signaling protocol dialog proceeds, the SBCs are configured to initiate communication with its corresponding .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468